Title: From George Washington to the Commissioners for the District of Columbia, 29 July 1795
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Mount Vernon 29 July 1795.
          
          On friday last I received your several dispatches with different signatures; and should have answered them by monday’s

post; but Doctr Thornton promising to assign his reasons for the dissent he had given to the proposed regulations respecting wharves & water lots, I postponed giving any opinion thereon until I should receive these—which I did yesterday morning. Since which I have been so extremely hurried with one dispatch & another, that I have not been able to attend to the business of the federal city.
          I propose to be in Alexandria on Monday, & shall proceed to Georgetown in the afternoon, when, or very early next morning, I will meet you & decide upon all the matters referred to
          
            Gentlemen Yr &c.Go. Washington.
          
        